DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.
Response to Amendment
Claims 1-3, 5, 6, 8, 10-33, and 35 remain pending in the application.  Claim 33 has been canceled and new claim 36 has been added.  Claims 4, 7, and 9 were previously canceled.  Claims 10, 12, 28, and 30-35 were previously withdrawn as being directed to a nonelected invention and species.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 2 March 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 3, 5, 6, 8, 13-17, 19, 23, 24, 26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0092758) in view of Bissonnette (US 2003/0222156).
Regarding claim 1, Tanaka discloses an on-vehicle device for dispensing fluid onto a target area of a vehicle surface (par. 3; fig. 20), comprising: 
an on-vehicle mixing valve (10d/12/11/13) in communication with a pressurized fluidic supply system via a fluidic distribution system (fig. 20), and a controller (15); 
the mixing valve including an outlet orifice (at 13), a mixing portion (11), and first and second valve conduits (18a, 18b), wherein the first and second valve conduits are fluidly connected to the outlet orifice via the mixing portion (fig. 20), wherein the first valve conduit includes a first control valve (10d), and wherein the second valve conduit includes a second control valve (12); and 
the fluidic distribution system including a first fluidic conduit disposed to convey air (18a, see fig. 20) and a second fluidic conduit disposed to convey a liquid (18b, see fig. 20); 
wherein the controller is operatively connected to the fluidic supply system, and the first and second control valves (fig. 20); and
wherein the outlet orifice of the mixing valve is disposed proximal to the target area of the vehicle surface (fig. 20); and
wherein there is a communication connection between the controller and the mixing valve (fig. 20).
Tanaka does not disclose that the mixing valve includes a heat source that is operatively connected to the controller and disposed in the mixing valve.  

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixing valve of Tanaka to further comprise a heat source in thermal communication with the liquid and operatively connected to the controller, as taught by Bissonnette, since this was known to remove dirt and debris from a surface much better and faster than cold fluids.  Further, the modification of Tanaka in view of Bissonnette to include a heat source would further dispose the heat source proximal to the mixing portion since Bissonnette teaches arranging the heat source proximal to the outlet orifice, which would result in the heat source also being proximal to the mixing portion of the mixing valve of Tanaka.
Regarding claim 3, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the outlet orifice of the mixing valve is disposable proximal to the target area of the vehicle surface (fig. 20). 
Regarding claim 5, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and wherein the heat source is disposed in the mixing valve proximal to the mixing portion, as explained regarding claim 1.  Tanaka in view of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the heat source downstream of the first and second control valves since Bissonnette teaches disposing the heat source near the outlet orifice, which is downstream of the first and second control valves in the mixing valve of Tanaka.
Regarding claim 6, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1.  Tanaka in view of Bissonnette does not explicitly disclose that the heat source is disposed in the mixing portion proximal to the second valve conduit.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the heat source in the mixing portion proximal to the second valve conduit since Bissonnette teaches disposing the heat source near the outlet orifice, which is in the mixing portion and proximal to the second valve conduit in the mixing valve of Tanaka.
Regarding claim 8, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and Bissonnette further teaches wherein the heat source comprises an electrical resistance device (par. 45, 46 - since it uses heater elements), and wherein the controller is operatively connected to the heat source via a communication link (par. 34, 35, 49; fig. 1).
Regarding claim 13, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the controller is operatively connected to the first and second control valves to dispense air onto the target area of the vehicle surface (par. 239; fig. 20).
claim 14, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the controller is operatively connected to the first and second control valves to dispense liquid onto the target area of the vehicle surface (par. 75, 240; figs. 7, 20).
Regarding claim 15, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the controller is operatively connected to the first and second control valves to dispense a mixture of air and liquid onto the target area of the vehicle surface (par. 71, 72, 75, 239, 240; figs. 7, 20).
Regarding claim 16, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the target area comprises a lens disposed on a camera (14, see fig. 20).
Regarding claim 17, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the target area includes an external surface that is associated with a sensing device that is disposed on-vehicle at a rear license plate area (fig. 20, 22).
Regarding claim 19, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and Bissonnette further teaches wherein the controller is in communication with a second controller (par. 49 - “the vehicle body controller”), which provides the capability of operating the device in response to vehicle conditions such as a low battery or a thermal event (par. 49).    
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Tanaka such that the controller is in 
Regarding claim 23, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the pressurized fluidic supply system comprises a pressure source (10).
Regarding claim 24, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 23; and further wherein the pressure source is a stand-alone pressure generating device (fig. 20).
Regarding claim 26, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 23; and further wherein the pressurized fluidic supply system comprises a fluidic reservoir (10c) connected to the pressure source (fig. 20).
Regarding claim 36, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1.  Tanaka in view of Bissonnette does not explicitly disclose that the heat source is disposed downstream to the mixing portion and proximal to the outlet orifice.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the heat source downstream to the mixing portion and proximal to the outlet orifice since Bissonnette teaches disposing the heat source near the outlet orifice, which is downstream to the mixing portion and proximal to the outlet orifice in the mixing valve of Tanaka.
Claims 2 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Bissonnette and further in view of Schmidt et al. (US 2018/0272998).
claim 2, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further comprising a first check valve (10b, see par. 238) disposed upstream of the first control valve (fig. 20).  Tanaka in view of Bissonnette does not disclose a second check valve disposed upstream of the second control valve.  
Schmidt teaches a device (205) for dispensing fluid onto a target area of a vehicle surface (par. 7; fig. 3), comprising: a mixing valve (235) in communication with a pressurized fluidic supply system via a fluidic distribution system (fig. 2), and a controller (110, par. 47); the mixing valve including an outlet orifice (250), the mixing valve including first and second valve conduits (270 and 265, respectively) fluidly connected to the outlet orifice via a mixing portion (fig. 2), wherein the first valve conduit (270) includes a first control valve (par. 47 - “an adjustable flow control valve”), and wherein the second valve conduit (265) includes a second control valve (280, see fig. 2); and the fluidic distribution system including a first fluidic conduit disposed to convey air (par. 47) and a second fluidic conduit disposed to convey a liquid (par. 48); wherein the controller is operatively connected to the fluidic supply system, and the first and second control valves (par. 47, 48).  Schmidt further teaches providing a check valve in the second valve conduit to prevent a flow of air into the second fluidic conduit (par. 48).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanaka in view of Bissonnette to further include a second check valve, as taught by Schmidt, since this was known to prevent a flow of air into the second fluidic conduit.  Further, it would have been obvious to arrange the second check valve upstream of the second control valve since this arrangement would allow the second check valve to perform this function.  
Regarding claim 20, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the first valve conduit further includes a first check valve (10b, see par. 238) disposed upstream of the first control valve 
Schmidt teaches the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 2.  Schmidt further teaches wherein the second valve conduit further includes a second check valve (par. 48).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanaka in view of Bissonnette such that the second valve conduit further includes a second check valve, as taught by Schmidt, since this was known to prevent a flow of air into the second fluidic conduit.  Further, it would have been obvious to arrange the second check valve upstream of the second control valve since this arrangement would allow the second check valve to perform this function.
Regarding claim 21, Tanaka in view of Bissonnette and Schmidt discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 20; and further wherein the first valve conduit is disposed to convey air, and wherein the second valve conduit is disposed to convey the liquid (fig. 20).
Regarding claim 22, Tanaka in view of Bissonnette and Schmidt discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 20; and further wherein a portion of the first valve conduit disposed between the first check valve and the first control valve includes pressurized air (par. 238; fig. 20), and wherein a portion of the second valve conduit disposed between the second check valve and the second control valve includes pressurized liquid (fig. 20).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Bissonnette, and further in view of Hahn (US 2020/0114880).
claim 11, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the mixing portion of the mixing valve is configured as a Tee arrangement to fluidly connect the first and second valve conduits to the outlet orifice.  Tanaka does not disclose that the mixing portion is configured as a Y arrangement. 
Hahn teaches an on-vehicle device for dispensing fluid onto a target area of a vehicle surface (1, see par. 2), comprising: 
an on-vehicle mixing valve (4/5/8/10/11/12, see par. 33) in communication with a pressurized fluidic supply system via a fluidic distribution system (par. 30; fig. 1), and a controller (par. 35); 
the mixing valve including an outlet orifice (at 5), a mixing portion (15), and first and second valve conduits (at 10 and 8, respectively), wherein the first and second valve conduits are fluidly connected to the outlet orifice via the mixing portion (15, see fig. 1), wherein the first valve conduit (10) includes a first control valve (14, see par. 36 and fig. 1), and wherein the second valve conduit (8) includes a second control valve (11, see fig. 1); and 
the fluidic distribution system including a first fluidic conduit disposed to convey air (10, see par. 29) and a second fluidic conduit disposed to convey a liquid (8, see par. 29); 
wherein the controller is operatively connected to the fluidic supply system, and the first and second control valves (at 20” and 20’, respectively, see par. 35 and fig. 1); and
wherein the mixing portion of the mixing valve is configured as a Y arrangement to fluidly connect the first and second valve conduits to the outlet orifice (fig. 1).
Accordingly, the prior art references teach that it is known that a Tee arrangement and a Y arrangement are functional equivalents for fluidly connecting two separate supply conduits to a single outlet orifice.  It would have been obvious for one of ordinary skill in the art at the time the invention was made to have substituted the Y arrangement taught by Hahn for the Tee arrangement taught by Tanaka because both elements were known equivalents for fluidly connecting two separate supply .
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Bissonnette and further in view of Gallucci et al. (US 2017/0299091).
Regarding claim 18, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1; and further wherein the controller is operatively connected to the first control valve via a first control line (fig. 20), and wherein the controller is operatively connected to the second control valve via a second control line (fig. 20).  Tanaka in view of Bissonnette does not explicitly disclose that these control lines are first and second electrical conduits.  
Gallucci teaches that it was well known to provide control lines within electrical conduits to insulate and protect the control lines (par. 14).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanaka in view of Bissonnette to provide the first and second control lines in first and second electrical conduits, as taught by Gallucci, since this was known to insulate and protect the control lines.  
Regarding claim 27, Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 1.  Tanaka in view of Bissonnette does not disclose a first and a second electrical signal conduit, wherein the first fluidic conduit and the second fluidic conduit and first and second electrical signal conduits are integrated into a unitary element.  
Gallucci teaches a unitary element having a plurality of conduits suitable for fluid, including liquid and air, and electrical applications (par. 30), which simplifies handling and installation of the conduits (par. 4).  
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Bissonnette and further in view of Krahn et al. (US 2012/0266922).
Tanaka in view of Bissonnette discloses the device for dispensing fluid onto a target area of a vehicle surface described regarding claim 23, and further wherein the pressure source comprises an on-vehicle device (fig. 20).  Tanaka in view of Bissonnette does not disclose wherein the pressure source is configured to supply pressure to a second system.  
Krahn teaches a device for dispensing fluid onto a target area of a vehicle (par. 2) comprising a pressure source (18) that comprises an on-vehicle device (par. 47; fig. 2) that is configured to supply pressure to a second system (par. 47 - brakes, air suspension).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanaka in view of Bissonnette to configure the pressure source to supply pressure to a second system, as taught by Krahn, since this would allow a single pressure source to operate the vehicles brakes, air suspension, and the device for dispensing cleaning fluid.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Bissonnette and further in view of Petzold (US 6,029,908).

Petzold teaches a device for dispensing fluid onto a target area of a vehicle surface (col. 1, ln. 8-11; fig. 1) comprising a heat source (21) in thermal communication with the fluid (col. 4, ln. 15-21; fig. 3), wherein the heat source comprises an electrical resistance device (22, see col. 4, ln. 21) that is wound about an outer surface of the fluidic conduit (19/20, see fig. 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanaka in view of Bissonnette such that the heat source comprises an electrical resistance device that is wound about an outer surface of the second fluidic conduit, which is the conduit of Hahn that contains the liquid, as taught by Petzold, since this was known to keep the fluid from freezing (see Petzold col. 1, ln. 13-17).  
Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Hahn have been considered but are moot because the new ground of rejection does not rely on this reference for any teaching or matter specifically challenged in the argument.
Regarding Bissonnette, Applicant argues that this reference does not teach that the heaters are integrated into a mixing valve since the heaters 11A and 11B are positioned upstream of valves 130 in figure 1 of Bissonnette. In response it is noted that Bissonnette teaches a heater integrated with a valve, as explained regarding claim 1 above.  In particular, Bissonnette teaches a valve at element 150 within element 10, which also includes an integrated heater at element 40, see figures 3 and 11.  In response to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.